Martin, J.
delivered the opinion of the . ...... court. Kamsay having obtained injunction? *655on an execution issued on a judgment obtained against him, in this court, by Littlejohn» ° Vol. 5, 655; Williams and Story, of B. Williams and Walton, prayed a tion of it, on the ground that they were the ° * only persons interested in the judgment, as it had been obtained by Littlejohn for the proceeds of a note collected by Ramsay, who had directions from Littlejohn to apply these proceeds, after paying a debt due to himself, to the discharge of B. Williams and Walton’s claims against Littlejohn.
There was a verdict and judgment against these intervening parties, and they appealed.
The record shews that the appellee had notice of the assignment of part of the proceeds of the note to B. Williams and Walton, before the institution of Littlejohn’s suit against him. Had he pleaded and proved this assignment, he might have successfully refuted Littlejohn’s claim, on paying his assignees, and our judgment rests on the absence of any allegation or proof of such a notice. After he renewed it, he became accountable to the assignees, and no act of his, but payment, could destroy their rights. He therefore cannot dis*656charge himself, as to that, by the offer to com- ° _ pensate a debt of Littlejohn.
Grymes for plaintiff—Morse Sf Hoffman for defendants.
As the notice of the transfer to the appellee ,. , , . . , , . , is directly proved, it is clear the jury mistook the law, and it is our duty to correct this error.
It is therefore ordered, adjudged and deCreed, that the judgment of the district court be annulled, avoided and reversed, and the injunction dissolved, the appellee paying coste in both courts.